COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
                                         NO.02-03-199-CV
 
 
PORTER TRUCK SALES, INC.,                                                APPELLANTS
DOWDY-FERRY SAND AND GRAVEL
COMPANY, INC., MICHAEL RAY,
NADINE MCBRIDE, INDIVIDUALLY
AND AS NEXT FRIEND OF DAMON
DALE MCBRIDE, AND AS PERSONAL
REPRESENTATIVE FOR THE ESTATE
OF JASON MCBRIDE, DALE LANCE
MCBRIDE AND DEBORAH MCBRIDE,
OMEGA CONTRACTING, INC., AND
FABIAN CARDENAS

V.
 
RICK MORALES                                                                 APPELLEE
----------
FROM THE 271ST DISTRICT COURT OF WISE COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
        We have considered the “Motion To Dismiss Appeal Of Appellant Michael 
Ray,” “Appellant’s Motion To Dismiss Appeal” of Nadine McBride, in her 
capacity as Personal Representative of the Estate of Jason McBride, and the 
“Notice Of Withdrawal Of Notice Of Appeal” of Dowdy-Ferry Sand and Gravel 
Company, Inc.  It is the court’s opinion that the motions should be granted; 
therefore, we dismiss the appeal of appellants Michael Ray, Nadine McBride, in 
her capacity as Personal Representative of the Estate of Jason McBride, and  
Dowdy-Ferry Sand and Gravel Company, Inc. See TEX. R. APP. P. 42.1(a)(1), 
43.2(f).  This case shall hereafter be styled “Porter Truck Sales, Inc., Dale 
Lance McBride and Deborah McBride, Omega Contracting, Inc., and Fabian
Cardenas v. Rick Morales.”
        Costs of this appeal shall be taxed against party incurring same, for  
which let execution issue.

                                                                  PER CURIAM 


PANEL D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J. 
 
DELIVERED: December 18, 2003